DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Response to Amendment
This office action is responsive to the amendment filed on 03/08/2022.  As directed by the amendment: claims 1 and 15 have been amended, claim 19 has been canceled, and new claim 21 has been added.  Thus, claims 1-18 and 20-21 are presently pending in the application.
Response to Arguments
In light of the amendment to claim 15 to further include “wherein the radial thickness is uniform along the second surface between edges of adjacent openings,” the examiner has reviewed the double patenting rejection over U.S. Patent No. 10,548,708. The amendment to claim 15 has overcome the previous nonstatutory double patenting. However, the amendment to claim 1 to further include “a plurality of open holes extends toward the first surface, wherein the open holes are configured to allow tissue ingrowth into the open holes upon initial implantation of the endoprosthesis in a body lumen” does not overcome the previous double patenting rejection over U.S. Patent No. 10,548,708. Therefore, the examiner has maintained the previous nonstatutory double patenting over claims 1-14.
Applicant’s statement that the cited reference Fristenberg et al. were commonly owned and subject to an obligation of assignment to Boston Scientific Scimed, Inc. has been persuasive. Therefore, the previous 102(a)(2) rejections over Fristenberg et al. has been withdrawn.
Applicant's arguments filed 03/08/2022 have been fully considered but they are not persuasive. Applicant argues on pages 7-8, the prior art Yadav fails to teach the maximum thickness of the polymeric coating extends a much greater radial distance from the stent at the micro-needles than in the space between the micro-needles. This argument was not persuasive. The drawings are not to scale, therefore, applicant’s argument that the coating extends a greater radial distance from the stent to micro-needles than the space between the micro-needles are not persuasive. Furthermore, based on the drawings the spacing appears to be substantially similar in distance and it would have been obvious to one having ordinary skill in the medical art that spacings can be adjusted to be uniform in order to facilitate uniform distribution of micropillars on the surface and increase the coverage area on the medical device (see paragraph [0018]). 
Applicant argues on page 8, Yadav fails to teach “wherein the open holes are configured to allow tissue ingrowth into the open holes upon initial implantation of the endoprosthesis in a body lumen.” The examiner respectfully disagrees. Although, Yadav discloses the micro-needles can be filled with one or more biological agents, in alternative, Yadav discloses the micro-structures can be designed to create crevasses used to facilitation growth of tissue (see paragraph [0023]).
Applicant argues on page 9, the prior art Yadav fails to disclose the radial thickness is uniform along the second surface between edges of the adjacent openings because doing so would remove the micro-needles. However, it is unclear what applicant regards as the radial thickness is uniform along the second surfaces between edges of the adjacent openings. From the drawings applicant’s second surfaces comprises a plurality of micro-needles/antimigration structures that extends radially outward and therefore the coatings in applicant’s drawings does not appear to having a coating that is uniform between edges of adjacent openings. In light of this confusion, the examiner has introduced a new 112 rejection over the new amendment in claim 15.
Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159. See MPEP § 2146 et seq. for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.
Claims 1-4, 12-14 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-4, 10-14 of U.S. Patent No. 10,548,708. Although the claims at issue are not identical, they are not patentably distinct from each other because the Patent discloses an endoprosthesis having an expanded state and an unexpanded state, the endoprosthesis comprising: a stent, wherein the stent has an inner surface defining a lumen, an outer surface, a first end, a second end, and a stent thickness defined between the inner surface and the outer surface, wherein the stent defines a plurality of apertures extending through the stent thickness; and a polymeric coating surrounding the stent and covering at least some of the apertures, the polymeric coating including a surface facing outwardly from the stent, the polymeric coating including a structure that defines a plurality of openings in the surface defining a plurality of holes extending inwardly from the surface toward the stent, the holes configured to allow tissue ingrowth from the surface into the holes upon initial implantation of the endoprosthesis in a body lumen, wherein the holes are arranged in a micropattern, wherein the surface extends continuously around an entire perimeter of each of the plurality of holes.
Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.

Claims 15-18 and 20-21 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claim 15 was amended to include the limitation “wherein the radial thickness is uniform along the second surface between edges of adjacent openings.” However, applicants Figure 2A-2B, 3D all reveals a second surface comprising micropillars that extends a distance greater than the distance between the edges of adjacent openings, just like the prior art. Please clarify what applicant regarded by this amendment.
Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claim(s) 15-16, 18 and 21 is/are rejected under 35 U.S.C. 102(a)(1) as being Yadav et al. U.S. Publication 2010/0042206 A1.
Regarding Claim 15, Yadav et al. discloses an endoprosthesis 20 comprising: an expandable stent 40 having a stent wall, the stent wall defining a plurality of apertures extending therethrough (as seen in Figures 11-12); and a polymeric coating 50 attached to an outer surface of the stent wall and covering at least some of the apertures, and a second surface facing outwardly from the stent, the outer surface of the stent and the second surface defining a radial thickness (as seen in Figures 11 and 14), wherein the second surface defines a plurality of openings 570 from which a plurality of holes extend toward the first surface, wherein the radial thickness is uniform along the second surface between edges of adjacent openings (as seen in Figure 14, the edges between openings define uniform coating thickness).  
Regarding Claim 16, Yadav et al. discloses wherein at least some of the plurality of holes extend entirely through the polymeric coating (as seen in Figure 14, paragraphs [0116]).
Regarding Claim 18, Yadav et al. discloses wherein the polymeric coating and the stent are coterminous (paragraphs [0113-0116]).
Regarding Claim 21, Yadav discloses the micro-structures can be designed to create crevasses used to facilitation growth of tissue upon implantation (see paragraph [0023]).
Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claim(s) 1-3, 6 and 12-14 is/are rejected under 35 U.S.C. 103 as being unpatentable over Yadav et al. U.S. Publication 2010/0042206 A1. 
Regarding Claim 1, Yadav et al. discloses an endoprosthesis 20 comprising: a stent 40 having an inner surface defining a lumen, an outer surface, a first end, and a second end, wherein the stent 40 defines a plurality of apertures extending between the outer surface and the lumen (as seen in Figures 1-2 and paragraph [0099]); and a polymeric coating 562 attached to the outer surface of the stent 40 and covering at least some of the apertures (as seen in Figure 14 and paragraphs [0105] and [0116]), the polymeric coating 562 including a first surface 52 attached to the outer surface of the stent 40, and a second surface 560 facing outwardly from the stent (as seen in Figures 14 and paragraph [0116]), wherein a maximum thickness of the polymeric coating is defined between the first and second surfaces (as seen in Figure 14), the second surface defining a plurality of openings 570 from which a plurality of open holes extend toward the first surface (as seen in Figure 14 and paragraph [0116]), wherein Yadav discloses the micro-structures can be designed to create crevasses used to facilitation growth of tissue upon implantation (see paragraph [0023]). However, Yadav does not expressly disclose the maximum thickness of the polymeric coating does not extend along an outer periphery of the polymeric coating between edges of the adjacent openings. It would have been obvious to one having ordinary skill in the medical art that spacings can be adjusted to be uniform in order to facilitate uniform distribution of micropillars on the surface and increase the coverage area on the medical device (see Yadav, paragraph [0018]).
Regarding Claim 2, Yadav et al. discloses wherein the polymeric coating and the stent are coterminous (paragraphs [0113-0116]).
Regarding Claim 3, Yadav et al. discloses wherein at least some of the plurality of holes extend entirely through the polymeric coating (as seen in Figure 14, paragraphs [0116]).
Regarding Claim 6, Yadav et al. discloses wherein the plurality of holes are arranged in a regular micropattern (as seen in Figure 14).
Regarding Claim 12, Yadav et al. discloses wherein the polymeric coating is a polymeric material selected from the group consisting of hydrogels and silicones (paragraphs [0016] and [0103]).
Regarding Claim 13, Yadav et al. discloses wherein the polymeric coating at least partially covers the inner surface of the stent (paragraph [0072] and [0090]).
Regarding Claim 14, Yadav et al. discloses wherein the polymeric coating further comprises a plurality of micropillars extending outwardly from the second surface (paragraphs [0008-0012]).
Claims 7-11 and 19-20 is/are rejected under 35 U.S.C. 103 as being unpatentable over Yadav et al. U.S. Publication 2010/0042206 A1 in view of Martin et al. U.S. Patent 6,042,605.
Regarding Claims 8, 9, 10, 11, 20, Yadav et al. discloses a stent comprising a polymeric coating 562. However, Yadav et al. does not expressly disclose the polymeric coating forms at least one strip attached to the outer surface of the stent, wherein portions of the stent are exposed adjacent the at least one strip, wherein the at least one strip is a single strip disposed helically around the stent, extending from the first end to the second end of the stent, wherein the exposed portions of the stent are between adjacent windings of the strip, wherein the at least one strip includes a plurality of strips disposed longitudinally along the stent, wherein portions of the stent are exposed between adjacent strips, wherein the at least one strip includes a plurality of strips disposed circumferentially around the stent, wherein portions of the stent are exposed between adjacent strips. Martin et al. teaches an endoprosthesis in the same field of endeavor comprising a stent having a polymeric coating on the outer surface of the stent, wherein the polymeric layer forms at least one strip or a plurality of strips disposed circumferentially around the stent and longitudinally along the stent for the purpose of having a graft member that is spaced apart from the turns adjacent thereto thereby forming graft free stress relief zones between adjacent turns to provide a generally uniform distribution of stress relief zone. Furthermore, it would have been obvious to one having ordinary skill in the art at the time the invention was made to make Yadav’s polymeric layer to be separate strips instead of a continuous layer, since it has been held that constructing a formerly integral structure in various elements involves only routine skill in the art.  Nerwin v. Erlichman, 168 USPQ 177, 179.
Regarding Claims 7, 19, Yadav et al. discloses wherein the plurality of holes are arranged in a regular micropattern. However, although Yadav et al. does not expressly disclose the holes are arranged in an irregular micropattern, this parameter is considered a matter of design choice and not involving a novel inventive step. In addition, neither the claims nor the specification provides reasons for criticality to, and/or unexpected benefits attributed to the holes having an irregular micropattern. Furthermore, Yadav discloses the shape and type of surface structure and micro-structures in the coating can vary (paragraphs [0014] and [0023]). Therefore, it would have been an obvious matter of design choice to have holes having an irregular micropattern, since such a modification would have involved a mere change in the form or shape of a component.  A change in form or shape is generally recognized as being within the level of ordinary skill in the art.  In re Dailey, 149 USPQ 47 (CCPA 1976).
Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to SEEMA MATHEW whose telephone number is (571) 270-1452.  The examiner can normally be reached on Monday-Friday 8:30 am – 4:30 pm.
If attempts to reach the examiner by telephone are unsuccessful, please contact the examiner’s supervisor, SPE, Jennifer Dieterle at (571) 270-7872. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
/SEEMA MATHEW/
Primary Examiner, Art Unit 3774